Wagner, Judge,
delivered, the opinion of the court.
This action was an ejectment brought by the plaintiff against the defendants to recover certain real estate in Newton County.
From the record it appears that on the 26 th day of J uly, 1853, one George W. Moseley, conveyed the premises in question, by deed, to H. O. Armstrong in trust, for the use and benefit of his wife, Ann M. Moseley, and her heirs forever. This deed was recorded on the same day it was executed.
On the 18th day of March, 1854, Shapleigh and Day obtained a judgment by confession against George W. Moseley, upon which execution was issued, and levied upon the property, conveyed to Armstrong in trust for Mrs. Moseley and her children, and at a sale made by the sheriff of the same, the property was purchased by one John R. Chenault, and he received a sheriff’s deed therefor. Chenault and wife conveyed the premises to M. F. Crouch, by deed dated 'October 27, 1855, and in October, 1859, Crouch and wife by their deed, conveyed the same to H. C. Armstrong, the trustee designated in the deed of trust. In 1868, the widow and children of Armstrong conveyed the land to plaintiff, and this constitutes his claim of title.
At the commencement of this suit, George W. Moseley, Ann M. Moseley and H. O. Armstrong, were all dead. The defendants are the heirs of Ann M. Moseley, and are in possession.
In their answer, in addition to a denial of title in the plaintiff, the defendants set out the terms of the deed of trust and asserted that the legal title had devolved on them. This part of the answer, on motion of plaintiff, was stricken out. The jury, under instructions of the Court, found a verdict for the plaintiff, upon which judgment was rendered, and the defendants have appealed. After part of the answer was *285stricken out, the court excluded from the consideration of the j ury the deed from Moseley conveying the property in trust under which the defendants claim.
If this deed was valid, it passed the entire fee from Moseley, andas it was recorded prior to all the other conveyances under which the plaintiff seeks to derive title, it constitutes a title superior and paramount. It is now urged that as Armstrong never signed the deed, he was not a trustee, and the deed was for that reason inoperative.
The acceptance of the office of trustee may be proved by the declarations or other acts of the trustee. When the trust is created by deed, and the trustee intends to accept the appointment and execute the trust, the proper way to manifest that intention is to join in the execution of the deed. This is generally necessary where the instrument contains covenants to be made and executed by the trustee. But when the instrument contains nothing of the kind, joining in the deed is unnecessary, any act by which the trustee manifests an intent to acquire or exercise any influence in the management of the trust property, will tend to fix upon him the responsibilities of the trust. (Tiff, and Bul. on Trusts and Trustees, 510 ; Flint vs. Clinton Company, 12 N. H., 432; Leffler vs. Armstrong, 4 Iowa, 482; Christian vs. Yauncey, 2 Pat., and Heath, 240; O’Neil vs. Henderson, 15 Ark., 235.)
It has been held that, after a lapse of years, the acceptance of the trust by the trustee named in the instrument will be presumed, even where he had never executed the trust deed or done any act by which such an acceptance could be inferred, (In re. Uniacke 1, Jones and Lat. 1 ; In re. Needham Id., 34.) But this presumption may be rebutted by a disclaimer.
The evidence in this ease shows that Armstrong, the trustee, rented out the property shortly after the execution of the trust deed, and long before he pretended to acquire any title of his own, and that when he died the deed was found in his possession among his papers. These were strong circumstances from which to infer or deduce an acceptance, and should have been submitted as a question of fact. It was not necessary that the trustee should have executed the instrument, *286for it did not require him to make any covenants or do anything in relation to the trust, property. It contained a mere naked seizin, for the use of another.
But it is further insisted, that even if the estate vested in the trustee, when he died the legal title descended to his heirs, and that the defendants could only divest it, and obtain relief by a decree in equity. This assumption, I think, is founded in an entire mistake. "Where a trustee is appointed to hold the estate of a married woman, to protect it from the husband, and the marriage relation comes to an end, his estate at once becomes executed in the person who is to take it, the wife, if living, or if she is dead, her heirs at law. (2 Washb., Real Prop., 3d Ed., 461, § 45.)
The Supreme Court of Georgia holds, “ that on the death of afeme, covert, intestate, her separate estate vests in her legal representative, and he can maintain trover therefor, even where there has-been a trustee appointed for the purpose of protecting such property against the marriage rights of the husband, during the coverture; the trust being considered as executed whenever the coverture ceases to exist. The interest of the trustee in the property is determined by the coverture, when there is no other object to be accomplished by his appointment.” (Liptrot vs. Holmes, 1 Ga., 381.) This we think is the established law. (Morgan vs. Moore, 3 Gray, 323; Steacy vs. Rice, 27 Penn. St., 75; Bush’s Appeal 33, Id., 85.) By the very term of our statute upon the execution oí the deed, the seizin and possession of the premises were transferred to the beneficiaries. (2 W. S., 1350, § 1.)
The deed from George W. Moseley to Armstrong, as trustee, conveys the land “for the sole use and benefit of the said Ann M. Moseley, her heirs and assigns forever, and in further trust, that the said Ann. M. Moseley shall have the use and occupation of said lands, and take and enjoy the rents and profits of the same for her sole use and benefit.”
Upon the death of George W. Moseley, the use thus created became immediately executed in Ann M. Moseley, and if she was dead, then in her legal heirs, and thus the. whole legal estate was then vested in the cestui que use by virtue of the statute of uses. (1 Sand, on Uses, 4th Ed., 85, 98.)
*287The result is that the judgment must be reversed and the cause remanded.
All the judges concurring.